Citation Nr: 1045767	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-36 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1972 to September 
1973 with additional service in the U.S. Marine Corps Reserve and 
the Maine National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  The Veteran was exposed to moderate noise levels in service.  

2.  The Veteran was accepted into active service with normal 
bilateral hearing acuity and developed mild hearing loss in 
service that declined to the level of disability after service.  

3.   There is credible lay evidence from the Veteran that he 
first became aware of his tinnitus when attending college classes 
in a quiet environment within four months after service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2010).  

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed

The Veteran served on active duty in the U.S. Marine Corps with 
duties as a radio operator.  The Veteran reported that his duties 
included spotting artillery and naval gunfire.   The Veteran 
contends that his bilateral hearing loss and tinnitus are related 
to noise exposure in service.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3),38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases including other organic diseases of the nervous 
system).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  However, the Court of Appeals for 
Veterans Claims (Court) cited a 1988 medical treatise that stated 
that the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The current 
edition of this treatise retains the same definition.  See 
Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee 
et.al. eds., 49th Ed. (2010).

Service personnel records showed that the Veteran served as a 
field radio operator for artillery, armored units, and naval 
gunfire support.  The National Personnel Records Center reported 
that the Veteran served in the Republic of Vietnam on four 
occasions for up to two weeks each from October 1972 to February 
1973.  In a March 2009 RO hearing, the Veteran stated that he was 
assigned to a Marine Battalion Landing Team aboard Navy 
amphibious vessels.  He was not aboard the ships that engaged 
coastal targets with long range naval guns.  In addition to 
exposure to small arms in basic training, the Veteran stated that 
he was exposed to the noise from artillery, armor, and naval 
guns.  However, he acknowledged that he was not a member of a gun 
crew and was not in the vicinity of the shell detonations. 

The Veteran underwent audiometric examinations on three occasions 
in service.  Hearing acuity was normal in an enlistment physical 
examination in March 1971.   In July 1972 baseline audiogram 
prior to assignment to "noise hazardous duty,"  puretone 
thresholds were 25 decibels or greater at four frequencies in the 
left ear and one frequency in the right ear.  A September 1973 
discharge examination audiogram showed thresholds at 25 decibels 
at two frequencies on the left and normal hearing acuity on the 
right.  

In June 2008, the Veteran submitted records of annual hearing 
tests performed by his employer at a paper mill from 1979 to 
2007.   The initial examination in 1979 showed thresholds at 25 
decibels or greater at two frequencies on the left and one on the 
right.  In June 1982, a clinician noted the Veteran's reports of 
sensing an occasional buzzing in the ears.  The Veteran also 
reported recreational activities involving scuba diving, hunting, 
and the use of a chain saw.  The trend over the entire period was 
gradually decreased acuity in both ears.  A September 2007 test 
showed puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hz 
as 5, 5, 0, 30, 40 decibels on the left and 0, 5, 20, 40, 50 
decibels on the right at the respective frequencies.  Speech 
discrimination testing was not noted in the report.  

In November 2008, a VA audiologist noted a review of the claims 
file and the Veteran's description of his noise exposure in 
service.  The Veteran reported that he used hearing protection 
during small arms training, when out of his office at the paper 
mill, and while engaged in recreation.  He did not use hearing 
protection during wartime gunfire operations or during summer 
construction work between college semesters immediately after 
service.   The Veteran reported that he had difficulty hearing 
conversations when more than one person was speaking and that he 
experienced ringing in the ears for a long time in the past.  The 
ringing occasionally interfered with sleep.  On examination, the 
audiologist noted no organic ear disorders.  Puretone thresholds 
at 500, 1000, 2000, 3000, and 4000 Hz were 0, 5, 5, 30, and 45 
decibels on the left and 5, 5, 15, 45, and 55 decibels on the 
right at the respective frequencies.  Speech discrimination 
scores were 92 percent on the left and 88 percent on the right.  
The audiologist diagnosed moderate to moderately severe 
sensorineural hearing loss bilaterally at 3000-4000 Hz.  

The audiologist referred to the enlistment and discharge 
audiograms and concluded that the Veteran had normal hearing and 
no tinnitus in service and that the first indications in the 
post-service test records of consistently abnormal hearing were 
when thresholds were at least 30 decibels at one frequency in 
1981 on the right, in 1986 on the left, and when tinnitus was 
reported in 1982.  The audiologist noted, "Hearing loss related 
to noise exposure is not known to be progressive after the 
fact."  The audiologist also noted that there is no subjective 
way to either prove or disprove the presence of tinnitus and that 
an opinion must be based on the first report of tinnitus in the 
file.  The audiologist concluded that the Veteran's bilateral 
hearing loss and tinnitus were less likely than not related to 
noise exposure in service as the onset of the disorders occurred 
after service.  The audiologist did not comment on the likely 
causes for the disorders.  On a worksheet, the audiologist noted 
that she could not determine an association between hearing loss 
and tinnitus. 

In the March 2009 RO hearing, the Veteran stated that he first 
was aware of tinnitus when he attended college in a quiet 
environment several months after service.  He stated that he was 
first aware of hearing difficulty was when he was examined for 
his initial employment at the paper mill.  

The Board concludes that there is credible lay and medical 
evidence both for and against service connection for bilateral 
hearing loss and tinnitus.  There is credible medical evidence in 
the November 2008 audiometric examination that the Veteran has 
current hearing and tinnitus disabilities.  The examination 
showed a threshold of 40 decibels or greater at least one 
specified frequency in each ear.  The Veteran reported 
experiencing tinnitus which the audiologist accepted as a 
subjective disorder.  

The Veteran's description of his duties as a radio operator in 
support of artillery and naval gunfire is credible as it is 
consistent with the service personnel records.   The severity of 
the noise exposure was less than if the Veteran had been more 
directly involved in artillery, armor, or naval gunfire 
operations on a weapons crew or aboard a ship that fired the long 
range weapons.  The Veteran was not located close to the points 
of detonation.   However, the service treatment records indicate 
that the Veteran was screened prior to assignment to "noise 
hazardous duty" and the test results showed some mild hearing 
loss at certain frequencies.  

Regarding the onset and continuity of symptoms, the Veteran 
acknowledged that he did not become aware of hearing loss and 
tinnitus until he attended college immediately after service and 
when he was screened for employment several years after service.  
The sole medical opinion of record by the VA audiologist was 
based on post-service audiometric testing that showed the onset 
of the two disorders not earlier than the 1980s, several years 
after service.   However, service treatment records showed that 
the Veteran's hearing was normal at the time of enlistment but 
developed some mild hearing loss in service under the standard 
cited by the Court in Hensley.   The Veteran also reported the 
onset of tinnitus when he first worked in a quiet environment in 
college shortly after service.  Therefore, the Board places more 
probative weight on the service treatment records that showed 
some hearing deficit in service and the Veteran's credible lay 
statement that he noticed tinnitus shortly after discharge from 
service.  The Board considered the opinion and rational of the VA 
audiologist but assigned less probative weight because the 
audiologist did not apply the Hensley standard for hearing 
deficit in service and was not aware of the Veteran's specific 
report of the onset of tinnitus immediately after service.  

As the credible lay and medical evidence is in relative 
equipoise, and resolving all doubt in favor of the Veteran, the 
Board will apply the "benefit of the doubt" rule and conclude 
that service connection is warranted    See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the legal criteria governing the payment of monetary benefits.

Service connection for tinnitus is granted, subject to the legal 
criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


